Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 1 of 13 Page ID
                                #:164041




                       UNITED STATES DISTRICT COURT

                      CENTRAL DISTRICT OF CALIFORNIA

                      SOUTHERN DIVISION AT SANTA ANA

                 HONORABLE JAMES V. SELNA, JUDGE PRESIDING

                                            CERTIFIED TRANSCRIPT
                                         )
      IN RE: TOYOTA MOTOR CORPORATION    )
      UNINTENDED ACCELERATION MARKETING, )
      SALES PRACTICES, and PRODUCTS      )
      LIABILITY LITIGATION               ) ML 10-2151-JVS(FMOx)
                                         ) TELEPHONIC HEARING
      ___________________________________)




                   REPORTER'S TRANSCRIPT OF PROCEEDINGS

                            SANTA ANA, CALIFORNIA

                          TUESDAY, OCTOBER 10, 2017

                                   8:00 A.M.




                        DEBORAH D. PARKER, CSR 10342
                           OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT
                           411 WEST FOURTH STREET
                                  SUITE 1-053
                         SANTA ANA, CALIFORNIA 92701
                                (657) 229-4305
                           transcripts@ddparker.com




                  DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 2 of 13 Page ID
                                #:164042




      APPEARANCES OF COUNSEL:

           FOR THE PLAINTIFFS:

                                 ELIZABETH JOAN CABRASER
                                 LIEFF CABRASER HEIMANN & BERNSTEIN
                                 LLP
                                 EMBARCADERO CENTER WEST
                                 275 BATTERY STREET
                                 29TH FLOOR
                                 SAN FRANCISCO, CALIFORNIA 94111
                                 (415) 956-1008
                                 ecabraser@lchb.com

                                 DONALD H. SLAVIK
                                 ROBINSON CALCAGNIE ROBINSON SHAPIRO
                                 DAVIS
                                 2834 BLACKHAWK COURT
                                 STEAMBOAT SPRINGS, COLORADO 80487
                                 (970) 871-4849
                                 dslavik@rcrlaw.net


           FOR THE DEFENDANTS, TOYOTA MOTOR SALES U.S.A.,
           INC.; TOYOTA MOTOR ENGINEERING & MANUFACTURING
           NORTH AMERICA, INC.; TOYOTA MOTOR NORTH AMERICA,
           INC.:

                                 JOHN P. HOOPER
                                 REED SMITH LLP
                                 599 LEXINGTON AVENUE
                                 NEW YORK, NEW YORK 10022
                                 (212) 205-6125
                                 jhooper@reedsmith.com

                                 ERIC F. GLADBACH
                                 REED SMITH-LLP NY
                                 599 LEXINGTON AVENUE
                                 NEW YORK, NEW YORK 10022
                                 (212) 205-6130
                                 egladbach@reedsmith.com




                  DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 3 of 13 Page ID
                                #:164043




      APPEARANCES OF COUNSEL:

           FOR THE DEFENDANTS, TOYOTA MOTOR SALES U.S.A.,
           INC.; TOYOTA MOTOR ENGINEERING & MANUFACTURING
           NORTH AMERICA, INC.; TOYOTA MOTOR NORTH AMERICA,
           INC.:
                              VINCENT GALVIN
                              BOWMAN AND BROOKE LLP-SAN JOSE
                              1741 TECHNOLOGY DRIVE
                              SUITE 200
                              SAN JOSE, CALIFORNIA 95110
                              (408) 961-4501
                              VincentGalvin@bowmanandbrooke.com




                  DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 4 of 13 Page ID
                                #:164044
                                                                     4


 1    SANTA ANA, CALIFORNIA; TUESDAYY, OCTOBER 10, 2017; 8:00 A.M.

 2               THE CLERK:    Calling 10-ML-02151-JVS, In re:

 3    Toyota Motor Corporation Unintended Acceleration Marketing,

 4    Sales Practices and Products Liability Litigation.

 5               Counsel, please, state your appearances.

 6               MS. CABRASER:    Good morning, Your Honor.

 7               Elizabeth Cabraser for plaintiffs.

 8               MR. SLAVIK:    Good morning, Your Honor.

 9               Don Slavik for the plaintiffs.

10               MR. HOOPER:    Good morning, Your Honor.

11         (Court Reporter requests clarification for the

12         record.)

13               MR. HOOPER:    Good morning, Your Honor.

14               It's John Hooper and Eric Gladbach for Toyota.

15               THE COURT:    Good morning.    This is Judge Selna.

16    We're in the courtroom and on the record with the

17    court reporter.

18               So that we get a clear record, could I ask you to

19    identify yourself each time you speak.

20               Let's review the cases that have gone through the

21    ISP, first:    Na versus Toyota, SACV 11-1073.

22               Is Mr. Na on the line?

23               MR. GALVIN:    He's not on the line, Your Honor.

24    Not that we know of.

25               THE COURT:    Okay.   Does someone want to give me an


                  DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 5 of 13 Page ID
                                #:164045
                                                                     5


 1    update, then?

 2               We've got a case --

 3               MR. GALVIN:    Yes, Your Honor.

 4               THE COURT:    Go ahead.

 5               MR. GALVIN:    This is Vince Galvin, Your Honor.

 6               We have been going through the process with him

 7    that will come through a motion to compel that -- we'll set

 8    it up before Your Honor.      Mr. Na doesn't seem to under --

 9    he's still in pro per, and he doesn't seem, at least in my

10    view, to have an understanding of his obligations.         And he's

11    not responding to discovery or letting us inspect his

12    vehicle and so we're going to bring it to a motion.

13               THE COURT:    Okay.    Has any discovery taken place?

14               MR. GALVIN:    No, because he just simply -- he

15    keeps saying to us that -- Well, I already gave you

16    everything.

17               Well, he just doesn't understand the process.

18               THE COURT:    Okay.    Well, we'll look for your

19    motion then.

20               MR. GALVIN:    Okay.

21               THE COURT:    Then, the most recent case to go

22    through the ISP, Ifergan, SACV 10-1543.        We're going to need

23    a case management order there.

24               Do we have counsel for plaintiff on the line?

25               MR. GALVIN:    Prior counsel is not on the call,


                  DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 6 of 13 Page ID
                                #:164046
                                                                     6


 1    Your Honor.

 2               I'm sorry.    Is Mr. Slavik involved in the case?

 3               MR. SLAVIK:    No, I'm not aware of that one.

 4    What's the name of the plaintiff?

 5         (Court Reporter requests clarification for the

 6         record.)

 7               THE COURT:    You got to identify -- if you want a

 8    clear record, you got to identify yourself each time,

 9    please.

10               MR. SLAVIK:    I apologize.    This is Mr. Slavik.

11               No, I'm not aware of the -- that particular case,

12    Your Honor.

13               THE COURT:    Okay.    Well, I --

14               MR. HOOPER:    Your Honor, this is John Hooper.

15               We just mediated that case about two weeks ago.

16               THE COURT:    Right.

17               MR. HOOPER:    And I think counsel was setting up an

18    opportunity to meet and confer that included the

19    Special Master.    I don't think he believed nor did we direct

20    him to be on this call today; but I will do so, if we have

21    an issue with the --

22               THE COURT:    Okay.    Now, Labar completed the ISP

23    process, but -- that's SACV 10-1375.       And that was returned

24    to the process.

25               What's the status of Labar?


                  DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 7 of 13 Page ID
                                #:164047
                                                                     7


 1                MR. HOOPER:   I hate to be a little optimistic,

 2    Your Honor, but we had a very good -- I think it was the

 3    third mediation of that case, a couple months ago.         There

 4    were some housekeeping issues on the plaintiff's side that

 5    needed to be addressed before we could close it, but I'm

 6    very hopeful that we'll come back together and resolve that

 7    case.

 8                I think the parties are optimistic.       We're trying

 9    to work out some details.      There doesn't seem to be any

10    significant disagreements right now, except housekeeping

11    issues that could in fact affect the resolution, of course.

12                THE COURT:    Okay.   Mr. Hooper, thank you for your

13    report on Richards, SACV 16-1059.

14                Anything further to report there?

15                MR. HOOPER:   The only thing, Your Honor, is --

16    I'll just highlight that, you know, not only did we try two

17    more phone calls, two more e-mails, with no response to my

18    partner, Gladbach, who's here, if you'd like to talk with

19    him.

20                But I should also point out that we don't even

21    have a demand, so I would continue trying to make phone

22    calls.    And rather than schedule an ISP, at least see if we

23    get some communication going on with the demand and see if

24    we can try to resolve it.      We've been trying to schedule an

25    ISP.    Frankly, my understanding, the plaintiff is unwilling


                   DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 8 of 13 Page ID
                                #:164048
                                                                     8


 1    to travel.    It's really pretty expensive, financially, to

 2    send people out to Indianapolis for one ISP when we don't

 3    even have a demand.     So I would ask the Court to indulge us.

 4    We'll continue to try, continue to provide the Court with

 5    updates of our efforts.     And I think what we'll also do is,

 6    perhaps, the Special Master will make some phone calls or

 7    e-mails.   Just maybe it's an issue -- contacting her and if

 8    she intends to do that, she might be more successful.

 9               MS. CABRASER:    Your Honor, Elizabeth Cabraser.

10               I've had several contacts from Ms. Richards, and

11    it is a repetitive issue of -- which I believe your Court is

12    aware -- regarding Ms. Richards' distrust for the legitimacy

13    of the process.

14               I do -- I do agree that having the Special Master

15    contact her would be -- likely to be the most useful at this

16    point, because she does have a recurring concern about

17    whether defense counsel getting in contact with her are

18    legitimate representatives.      I've had a conversation with

19    her on numerous instances about the way the process works

20    and the authority of the Court and the lawyers and always

21    seem to be understood and effective, but then the issue

22    recurs.

23               So I'm thinking and hoping, knowing his tremendous

24    ability, that the settlement master, the Special Master,

25    himself, could be effective in reaching her in that respect.


                   DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 9 of 13 Page ID
                                #:164049
                                                                       9


 1                THE COURT:    Well, Toyota has provided her a list

 2    of counsel, so there shouldn't be any doubt as to who the

 3    authorized representatives are.

 4                Well, let's see if the Special Master can make

 5    some progress with her.

 6                Are there any other cases we ought to be

 7    discussing?

 8                MR. HOOPER:    A case that we just mediated,

 9    Your Honor, but hasn't requested to come out, the

10    Terry Shuaib case, that also is a pro se plaintiff.         We

11    mediated that on September 24th.       And while it has yet to

12    resolve, it seemed like we made a lot of progress.         I'm

13    hoping that we can come up with a resolution, but that's the

14    only other case that has been sort of recent activity where

15    we've had mediation that's not been successful.

16                We continue -- continuing to move that case within

17    the process and see if we can resolve it without it coming

18    out.

19           (Court Reporter requests clarification for the

20           record.)

21                MR. HOOPER:    That was John Hooper.    I apologize.

22    I'll try to remember.

23                THE COURT:    Okay.   It looks like the remaining

24    cases that are in the process are proceeding appropriately,

25    and the Court doesn't need to do anything.


                   DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 10 of 13 Page ID
                                 #:164050
                                                                    10


  1               Is that fair?

  2               MR. HOOPER:    That's -- probably every meeting

  3   proportionally.     We don't have a single no contact case in

  4   the MDL, Your Honor, which are the ones that we've had to

  5   request orders to show cause.       Everything seems to be

  6   proceeding pretty quickly, and I think we're down to 14

  7   cases.   And if we were to resolve Labar and that Terry

  8   Shuaiv, we would be down to 12 cases.

  9               It's moving very well, Your Honor.

 10               THE COURT:    Okay.

 11               MR. HOOPER:    And, Your Honor, I know we all, sort

 12   of, congratulate each other.       In this case, it tends to

 13   really be true.     But I will make a note that Mr. Slavik has

 14   been incredibly helpful on some of the more difficult cases

 15   in helping his clients or other lawyers, which is -- the

 16   mediation cases.     And, frankly, I don't think they would

 17   have resolved if Mr. Slavik didn't get involved.

 18               THE COURT:    Well, that's encouraging.

 19               MR. SLAVIK:    This is Slavik.

 20               Thank you very much, Mr. Hooper.

 21               And I'd have to say that Mr. Hooper has been very

 22   easy and well to work with and very professional in handling

 23   these matters with us.

 24               THE COURT:    Well, taking a step back, this whole

 25   process wouldn't have worked without the extensive


                   DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 11 of 13 Page ID
                                 #:164051
                                                                    11


  1   cooperation and professionalism on both sides.         It's just

  2   been amazing.

  3               Are there any other issues we ought to take up

  4   today?

  5               MR. HOOPER:    Not for Toyota, Your Honor.

  6               MS. CABRASER:    And, Elizabeth Cabraser,

  7   Your Honor.    Nothing for plaintiffs this morning.

  8               THE COURT:    Okay.   Then I think we ought to set

  9   another status conference.

 10               Would it make sense to put that over until

 11   January?

 12               MR. HOOPER:    I think so, Your Honor.

 13               We'll have a couple more months.       And with only 12

 14   cases or 14 cases, we'll probably only get a couple, two or

 15   three cases per month through the process, so I think

 16   January would give us enough time to have some opportunity

 17   to see how many more we can move.

 18               THE COURT:    How about the week of the 15th?

 19               Do you want to suggest a date?      The 15th, itself,

 20   is a holiday:    Martin Luther King Day.

 21               MR. HOOPER:    Why not the 16th, Your Honor, if that

 22   works?

 23               THE COURT:    That's fine.

 24               16th, at 8:00 a.m.     We'll do it telephonic, unless

 25   there's reason to do it otherwise.


                   DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 12 of 13 Page ID
                                 #:164052
                                                                    12


  1               MS. CABRASER:    That would work with me --

  2               Oh, actually, Your Honor, I already have something

  3   set on the 16th -- for hearings, in Oakland, in federal

  4   court.

  5               Is it possible to do the 17th?

  6               THE COURT:    Mr. Hooper?

  7               MR. HOOPER:    That's fine with us, Your Honor.

  8               THE COURT:    Okay.

  9               MR. HOOPER:    John Hooper.

 10               THE COURT:    Then, we'll continue this discussion

 11   until January 17th, at 8:00 a.m.          We'll do it

 12   telephonically.

 13               Thank you very much.

 14               MR. HOOPER:    Thank you, Your Honor.

 15               MS. CABRASER:    Thank you, Your Honor.

 16         (At 8:12 a.m., proceedings were adjourned.)

 17

 18                                     -oOo-

 19

 20

 21

 22

 23

 24

 25


                   DEBORAH D. PARKER, U.S. COURT REPORTER
Case 8:10-ml-02151-JVS-FMO Document 5715 Filed 06/26/19 Page 13 of 13 Page ID
                                 #:164053
                                                                    13


  1                               CERTIFICATE

  2               I hereby certify that pursuant to Section 753,

  3   Title 28, United States Code, the foregoing is a true and

  4   correct transcript of the stenographically reported

  5   proceedings held in the above-entitled matter and that the

  6   transcript page format is in conformance with the

  7   regulations of the Judicial Conference of the United States.

  8

  9   Date:   June 16, 2019

 10

 11

 12                                      /s/DEBORAH D. PARKER
                               DEBORAH D. PARKER, OFFICIAL REPORTER
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                   DEBORAH D. PARKER, U.S. COURT REPORTER
